—Judgment, Supreme Court, New York County (James Yates, J.), rendered February 5, 1998, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him to a term of 5 years probation, unanimously affirmed.
After sufficient inquiry, and after defendant received ample opportunity to be heard, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see, People v Frederick, 45 NY2d 520). The record establishes that defendant’s plea was knowing and voluntary and that his claims in support of the withdrawal motion were unsubstantiated. We have considered and rejected defendant’s remaining arguments. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.